DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 28 October 2021. Claims 26 - 50 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 28 October 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Scott D. Salmon (Reg. No. 68,130) on 04 November 2021.

The application has been amended as follows: 

-	On Page 10 Paragraph [0050] Line 3 of the Specification change “pixel with the image 810 as input.” to --pixel with the image [[810]] 820 as input.--.

-	In Claim 33 Lines 12 - 13 change “per the sparser PSF, the image is to be refocused” to --per the sparser PSF, the image [[is]] to be refocused--.

-	In Claim 36 Lines 2 - 3 change “depth associated with pixels in the image, and aperture shape, the processor to spread the intensity of the pixels” to --depth associated with the pixels in the image, and aperture shape, and the processor is to spread the intensity of the pixels--.

-	In Claim 39 Lines 1 - 2 change “computer-readable storage device comprising” to --computer-readable storage disk comprising--.

-	In Claim 40 Lines 1 - 2 change “computer-readable storage device of claim 39,” to --computer-readable storage disk of claim 39,--.

 disk of claim 39,--.

-	In Claim 42 Lines 1 - 2 change “computer-readable storage device of claim 41,” to -- computer-readable storage disk of claim 41,--.

-	In Claim 43 Lines 1 - 2 change “computer-readable storage device of claim 39,” to --computer-readable storage disk of claim 39,--.

-	In Claim 44 Lines 1 - 2 change “computer-readable storage device of claim 43,” to --computer-readable storage disk of claim 43,--.

-	In Claim 45 Lines 1 - 2 change “computer-readable storage device of claim 39,” to --computer-readable storage disk of claim 39,--.

-	In Claim 49 Lines 1 - 2 change “wherein a shape of the aperture includes” to --wherein [[a]] the shape of the aperture includes--.

Allowable Subject Matter
Claims 26 - 50 (now renumbered 1 - 25) are allowed.
The Examiner directs the Applicant’s attention to section 7 of the Office Action mailed 15 September 2021 for an examiner’s statement of reasons for allowance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guenter et al. U.S. Patent No. 9,124,797; which is directed towards a system and method for enhancing an image, such as by improving the sharpness and/or refocusing the image, via lens simulation wherein a point spread function (PSF) is computed for the image via simulation of the lens optics that captured the image and then the computed PSF is utilized to refocus the image.
Ishii et al. U.S. Patent No. 8,422,827; which is directed towards an apparatus and method for correcting multiple kinds of blur from an image, without using multiple images, based on a point spread function (PSF) calculated for each of a plurality of regions that have blur in common. 
Maeda et al. U.S. Publication No. 2013/0336597 A1; which is directed towards an apparatus and method for image stabilization that corrects blurring in a photographed image by using a point spread function (PSF) estimated via a deconvolution operation based on known patterns captured in the photographed image. 
Yosuke Bando, Tomoyuki Nishita, “Towards Digital Refocusing from a Single Photograph”, IEEE, 15th Pacific Conference on Computer Graphics and Applications, 2007, pages 363 - 372; which is directed towards estimating and removing defocus blur from an input image and synthetically refocusing the input image to a certain depth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ERIC RUSH/Primary Examiner, Art Unit 2667